Opinion by
Tilson, J.
From the evidence it was found that certain items consist of filet lace similar to that involved in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Venice lace like that passed upon in Littwitz v. United States (3 Cust. Ct. 123, C. D. 217), Alenpon lace similar to that involved in United States v. Caesar (18 C. C. P. A. 106, T. D. 44067), and lace articles embroidered like those passed upon in Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396). The claim at 75 percent under paragraph 1430 was therefore sustained.